            Case 6:20-cv-00543-ADA Document 16 Filed 08/10/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
                Plaintiff,                        §
                                                  §
       v.                                         §
                                                  §    CIVIL ACTION NO. 6:20-CV-543-ADA
HUAWEI INVESTMENT & HOLDING                       §
CO., LTD., HUAWEI TECHNOLOGIES                    §
CO., LTD., HUAWEI TECHNOLOGIES                    §
USA INC., HUAWEI DEVICE CO. LTD.                  §
(f/k/a HUAWEI DEVICE (DONGGUAN)                   §
CO.), HUAWEI DEVICE (SHENZHEN)                    §
CO., LTD. (f/k/a HUAWEI DEVICE CO.,               §
LTD.), HUAWEI DEVICE USA, INC.                    §
                                                  §
                Defendants.                       §

UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendant Huawei Technologies USA Inc. (“Huawei USA”) through the undersigned

counsel, respectfully moves the Court to extend the time for Huawei USA to answer, move, or

otherwise respond to Plaintiff’s Complaint (Dkt. 1) until and including September 15, 2020.

       In exchange for executing a waiver of service for Huawei Technologies Co., Ltd., Plaintiff

agreed to not oppose a motion to extend the deadline of Huawei USA to respond to the Complaint

to September 15, 2020. See Dkt. 11 (waiver of service resulting in September 15, 2020 answer

deadline). Thus, the requested extension will not cause delay in this action but, instead, greater

efficiency for the Court and all parties. The undersigned counsel conferred with Plaintiff’s counsel,

and Plaintiff does not oppose the requested extension.
         Case 6:20-cv-00543-ADA Document 16 Filed 08/10/20 Page 2 of 2




Dated: August 10, 2020                     Respectfully submitted,
                                           /s/ Jason W. Cook
                                           Jason W. Cook
                                           Texas Bar No. 24028537
                                           Shaun W. Hassett
                                           Texas Bar No. 24074372
                                           MCGUIREWOODS LLP
                                           2000 McKinney Avenue, Suite 1400
                                           Dallas, TX 75201
                                           Telephone: (214) 932-6400
                                           Facsimile: (214) 932-6499
                                           jcook@mcguirewoods.com
                                           shasset@mcguirewoods.com

                                           Tyler T. VanHoutan
                                           Texas Bar No. 24033290
                                           MCGUIREWOODS LLP
                                           600 Travis St., Suite 7500
                                           Houston, TX 77002
                                           Telephone: (713) 571-9191
                                           Facsimile: (713) 571-9652
                                           tvanhoutan@mcguirewoods.com

                                           Counsel for Defendant Defendants Huawei
                                           Technologies Co., Ltd. and Huawei Technologies
                                           USA Inc.


                              CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on August 10, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system


                                           /s/ Jason W. Cook
                                           Jason W. Cook




                                              2
